Citation Nr: 1645568	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  05-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.  The Veteran died in February 2011, and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the appellant's claims for DIC, death pension, and burial benefits.  As noted in the Board's July 2016 order, the appellant subsequently perfected appeals as to the claims for DIC benefits under 38 U.S.C.A. § 1318, service connection for the cause of the Veteran's death, and burial benefits.  

These matters were previously before the Board in July 2016, when they were remanded to schedule the appellant for a Board videoconference hearing.  The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of this proceeding is associated with the claims file.  

The issues of entitlement to service connection for the cause of the Veteran's death and to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran died in February 2011.  

2.  The Veteran was in receipt of a total disability rating for depressive disorder with psychotic symptoms associated with thrombosis of brain vessels from April 14, 2005; the Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 40 years after his separation from active military service, and he was not a former prisoner of war (POW).  


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Where, as here, the law rather than the facts are dispositive to a claim, the VCAA is not applicable, as there is no reasonable possibility that further assistance to the appellant would substantiate her claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted with respect to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In any event, the Board observes that the appellant received pre-adjudication VCAA notice by letter in September 2011.  

The Board also observes that pursuant to its July 2016 remand order, the appellant was afforded a Board videoconference hearing.  Thus, the Board finds compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to claims for DIC benefits under 38 U.S.C.A. § 1318, VA shall pay benefits to a veteran's surviving spouse in the same manner as if the veteran's death were service-connected, so long as the veteran did not die due to his own willful misconduct and certain requirements are met.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Specifically, the veteran must have been in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that was continuously rated as totally disabling for a period of ten or more years immediately preceding his death, or that was continuously rated as totally disabling for a period of not less than five years from the date of the veteran's discharge or release from active duty; or, the veteran must have been a former POW with a service-connected disability that was continuously rated as totally disabling for a period of not less than one year immediately preceding his death.  See 38 U.S.C.A. § 1318(a)-(b); 38 C.F.R. § 3.22(a).  

"Entitled to receive compensation" means that at the time of death, a veteran filed a claim for disability compensation during his lifetime and: the veteran would have received total disability compensation for a service-connected disability for the relevant period set forth in 38 C.F.R. § 3.22(a) but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; additional service treatment records were submitted to VA before or after the veteran's death that existed at the time of a prior decision, but were not previously considered by VA, and provide a basis for reopening a finally decided claim and awarding a total service-connected disability rating retroactively for the relevant period prescribed in 38 C.F.R. § 3.22(a); or at the time of death, the veteran had a service-connected disability that was continuously rated as totally disabling by VA for the period specified in 38 C.F.R. § 3.22(a), but was not receiving compensation because VA was paying the compensation to the veteran's dependents, VA was withholding the compensation to offset an indebtedness of the veteran, the veteran had not waived retired or retirement pay to receive compensation, VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2) or 38 U.S.C.A. § 5308, or VA was withholding payments because the veteran's whereabouts were unknown.  See 38 C.F.R. § 3.22(b).  

In the instant case, the Veteran had active duty from April 1969 to July 1970.  At the time of the Veteran's death in February 2011, the Veteran's service-connected disabilities were depressive disorder with psychotic symptoms associated with thrombosis of brain vessels, rated at 100 percent disabling from April 14, 2005; diabetes mellitus, type 2, with bilateral retinopathy, rated at 20 percent disabling from June 4, 2002; tension headaches associated with diabetes mellitus, rated at 30 percent disabling from June 4, 2002; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated at 20 percent disabling from September 11, 2003; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated at 10 percent disabling from September 11, 2003; peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus, each rated at 10 percent disabling from September 11, 2003; thrombosis of brain vessels associated with diabetes mellitus, rated at 10 percent disabling from June 4, 2002; dysphagia with aspiration pneumonia associated with thrombosis of brain vessels, rated at 10 percent disabling from June 13, 2006; hypertension associated with diabetes mellitus, rated as noncompensable from June 4, 2002; nephropathy associated with diabetes mellitus, rated as noncompensable from June 4, 2003; and erectile dysfunction associated with diabetes mellitus, rated as noncompensable from September 11, 2003.  The Veteran's combined evaluation for compensation purposes was 50 percent from June 4, 2002; 70 percent from September 11, 2003; and 100 percent from April 14, 2005.  The Veteran also received special monthly compensation for loss of use of a creative organ from September 11, 2003, and for aid and attendance from April 14, 2005.  

While the Veteran was in receipt of compensation for service-connected depressive disorder that was continuously rated as totally disabling from April 14, 2005, he did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death.  Additionally, the Veteran died more than 40 years after separation from service and he was not a former POW.  Moreover, the appellant has not claimed, nor does the record show, that the Veteran was entitled to receive compensation at the time of death for a disability for which the Veteran would have received a total disability rating for the relevant period set forth in 38 C.F.R. § 3.22(a) but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime.  There is also no indication that additional service treatment records were added to the claims file that existed at the time of a prior VA decision, but were not previously considered by VA, and that would provide a basis for reopening a finally decided claim and awarding a total service-connected disability for the relevant period set forth in 38 C.F.R. § 3.22(a).  Finally, the appellant has not claimed, nor is there any indication that the Veteran was entitled to receive compensation for a service-connected disability that was continuously rated as totally disabling by VA for the relevant period set forth in 38 C.F.R. § 3.22(a), but was not paid because compensation was being paid to his dependents, VA was withholding compensation, or the Veteran had not waived retired or retirement pay to receive compensation.  Accordingly, the criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The denial of this claim does not in any way diminish the Veteran's service.  Additionally, the Board is sympathetic to the appellant, a surviving spouse who lost her husband.  Nevertheless, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case, and the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the Board is without authority to grant the appellant's claim, it must be denied.  See 38 U.S.C.A. §§ 1318, 7104; 38 C.F.R. § 3.22.  

ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death and to burial benefits.  The Veteran died in February 2011, and according to his revised death certificate, his immediate causes of death were cardiopulmonary arrest and congestive heart failure.  The Board finds that a remand is warranted prior to adjudicating the remaining claims on appeal to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

At the September 2016 hearing, the appellant's representative maintained that the Veteran had coronary artery disease.  The appellant testified that the Veteran received inpatient treatment at a private hospital in or around 2006 or 2007 for chest pain.  She identified the hospital as "Riverview Southdale."  According to the appellant, treating physicians ran tests and thought that the Veteran might have had a minor heart attack.  She also indicated that the Veteran might have been treated on multiple occasions at this facility for heart-related issues.  The appellant was not sure whether VA was in possession of these private treatment records.  

The claims file includes April 2006 treatment records from Fairview Southdale Hospital in Edina, Minnesota pertaining to a lung condition, in addition to records from the facility dated in 1998 pertaining to treatment following a stroke.  However, it does not contain treatment records dated in or around 2006 or 2007 that reflect inpatient treatment for a heart condition.  The Board also notes that the appellant filed a VA Form 21-4142 in September 2011, which authorized VA to obtain records from Riverside Hospital in Kankakee, Illinois.  While VA requested records from the facility in January 2012, there is no indication that the records were received or that the requested records were unavailable.  Additionally, the Board observes that a June 2009 VA discharge summary from the Minneapolis VAMC reveals that the Veteran was treated for congestive heart failure at United Hospital in or around late 2008 or early 2009.  Finally, a May 2005 letter from Dr. M. Nielsen at the Fairview Oxboro Clinic in Bloomington, Minnesota noted that the Veteran had complications of his diabetes mellitus related to stroke, peripheral neuropathy, and underlying heart disease, and that he was aggressively treating the Veteran for these issues; however, there do not appear to be treatment records from this facility in the claims file.  In light of this background, the Board finds that a remand is warranted to attempt to obtain outstanding private medical treatment records that may be relevant to the appellant's claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Regarding the appellant's claim of entitlement to burial benefits, it is inextricably intertwined with the appellant's cause-of-death claim, as it hinges on whether the cause of the Veteran's death is service-connected.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  For this reason, the Board will defer consideration of the appellant's claim for burial benefits.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, ask the appellant to submit, or to complete a release for VA to obtain on her behalf, private treatment records from Fairview Southdale Hospital in Edina, Minnesota; Fairview Oxboro Clinic in Bloomington, Minnesota; Riverside Hospital in Kankakee, Illinois; and United Hospital.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	After completing the above development and any other action deemed necessary, re-adjudicate the appellant's claims.  If any of the benefits sought are not granted in full, furnish the appellant and her representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


